Citation Nr: 1624304	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  11-11 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at an April 2015 Travel Board hearing.  A transcript of the hearing has been associated with the claims file.

In June 2015, the Board remanded the above-captioned claim, along with a claim for service connection for right ear hearing loss, for further development.  Subsequently, in a February 2016 rating decision, the RO granted service connection for right ear hearing loss.  As such, this claim is no longer in appellate status and will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In August 2015, the Veteran filed a VA Form 21-526EZ seeking service connection for an acquired psychiatric disorder and a chronic pain disorder.  VBMS Entry 8/24/15.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).



FINDING OF FACT

Sleep apnea is related to service.



CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for sleep apnea have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran has a current diagnosis of sleep apnea, documented on VA examination in November 2015.

The service treatment records (STRs), including the separation examination, are devoid of documentation of sleep apnea.  However, the record indicates that some STRs may be missing.  See VBMS Entry 1/26/15.  In the absence of all of the records concerning his service, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

As discussed by the Board in the June 2015 remand, the Veteran has competently and credibly reported throughout the appeal that his sleep apnea had an onset during active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In addition, the Veteran has submitted several buddy statements in support of the in-service incurrence of his sleep apnea.  In January 2015, O.J. stated that he served with the Veteran from 1993 to 1995 and witnessed excessively loud snoring throughout that time.  O.J. stated that the noise was so loud, he was often unable to sleep while the Veteran slept.

In February 2015, J.M. stated that he served as the Veteran's driver from 1994 to 1995 and witnessed him sleep on his cot and in the vehicle.  He stated that other soldiers intentionally kept their tents far from the Veteran's due to the noise.  He also stated that he observed the Veteran jolt and twitch in his sleep, including to the point of jerking upright while still asleep.  He stated it was very difficult to wake the Veteran from sleep, and that throughout the day, the Veteran always seemed tired and never seemed able to fully recover from the day's events.

In February 2015, R.S. stated that he shared sleeping quarters with the Veteran from 1993 to 1994.  He stated that the Veteran snored excessively loudly and gagged throughout the night in his sleep.  R.S. stated he would sometimes throw a hat or an object at the Veteran in his sleep to stop the gagging noises.  He also observed the Veteran falling asleep during meetings in the day and at his desk, and stated the Veteran would jerk awake by gagging and coughing.

In January 2016, the Veteran's wife submitted a statement indicating that since 1984, the Veteran has stopped breathing in his sleep, requiring her to shake him awake.  She stated that the Veteran has snored loudly since that time, and was always excessively tired during the day during military service.

Based on this evidence, the Board finds the Veteran manifested symptoms of sleep apnea in service.  On the question of whether the Veteran's current disability is related to service, the record contains conflicting opinions.  

In support of the claim are May 2010 and January 2016 private medical opinions from a treating physician, Dr. M.  In May 2010, the Veteran reported that his sleep apnea symptoms began in approximately 1989, and worsened between 1989 and 1994.  During those years, he had heavy snoring and daytime fatigue and sleepiness.  He did not have a sleep study done in the military.  In approximately 2004, he was prescribed a CPAP machine which greatly improved his symptoms.  Dr. M. opined, "most likely, the patient has had sleep apnea since at least '89 or earlier, and I believe now that he is receiving good care for his sleep apnea with his CPAP treatment."  VBMS Entry 5/7/15, p. 20.

In January 2016, Dr. M. submitted another report summarizing the buddy statements that described the Veteran's symptoms in service, including snoring, gasping, and his fellow soldiers trying to wake him to get him breathing again.  The Veteran reported that during service, he was sleepy during the day and had a difficult time getting good sleep.  Dr. M. opined, "this patient's symptoms clearly indicate that he likely had obstructive sleep apnea back when he still serving in the military in 1994. He has documentation that his symptoms included his significant snoring, witnessed apneas, and excess daytime somnolence requiring his fellow soldiers and superiors to intervene when he was sleeping."  VBMS Entry 3/14/16.

Against the claim is the opinion of a November 2015 VA examiner.  The Veteran reported snoring in service.  He reported that he was told snoring was common, and was treated for allergies.  In approximately 1989, he began feeling tired and wasn't feeling well.  The examiner reviewed the January 2015 buddy statement only.  She noted that the Veteran gained approximately 50 pounds since discharge.  The examiner opined that based on the evidence reviewed, the Veteran "did not have any documented symptoms of sleep apnea during the service."  The January 2015 statement alone was insufficient to establish sleep apnea because the only symptom described was snoring, which is a nonspecific symptom.  She opined that the Veteran's post-service weight gain was the most likely cause of his sleep apnea, and it was less likely than not that the current condition was related to snoring in service.

In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to service connection for sleep apnea.  The November 2015 VA examination report is of low probative value because the examiner specifically predicated her opinion on a lack of evidence establishing sleep apnea symptoms in service, but did not base the opinion on all of the pertinent records.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (holding medical opinions have no probative value when they are based on an inaccurate factual predicate).  She summarized the evidence relied upon, which included the January 2015 buddy statement, but did not consider the February 2015 statements of J.M. or R.S., or the January 2016 statement of his wife, which described symptoms of sleep apnea other than snoring, including daytime sleepiness and gasping during sleep.

By contrast, Dr. M. linked the Veteran's current sleep apnea to service based on the competent and credible lay evidence of the Veteran, his wife, and his buddies, describing snoring, apneas, and excess daytime somnolence.  Dr. M. based his conclusion on an examination of pertinent facts in the claims file, an examination of the Veteran, his medical history, and diagnostic reports.  He provided a rationale for his conclusion by attributing the Veteran's current sleep apnea disorder to service based on the symptoms witnessed others and described by the Veteran.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

At a minimum, the evidence is in equipoise in showing that the Veteran's sleep apnea was incurred in service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  Given the favorable disposition of the claim for service connection for sleep apnea, all notification and development actions needed to fairly adjudicate the claim have been accomplished.


ORDER

Service connection for sleep apnea is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


